Citation Nr: 0214907	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-04 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right shoulder injury with trapezius muscle 
spasm.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of right-sided trigeminal neuralgia.

3.  Entitlement to an initial compensable evaluation for 
residual scar of an excision of left hip lipoma.

4.  Entitlement to an initial compensable evaluation 
residuals of excision of left breast tissue.

5.  Entitlement to service connection for hyperostosis of the 
second and third digits of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Board is undertaking additional development on the issues 
of entitlement to initial compensable evaluations for 
residuals of a right shoulder injury with trapezius muscle 
spasm, residuals of right-sided trigeminal neuralgia, 
residual scar of left hip lipoma excision, and residuals of 
left breast tissue excision pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing the 
veteran currently has hyperostosis of the second and third 
digits of the right hand.


CONCLUSION OF LAW

Hyperostosis of the second and third digits of the right hand 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of the 
evidence necessary to substantiate his claims.  The November 
1999 Statement of the Case provided notice to the veteran of 
what the evidence of record regarding his claims.  
Additionally, this document provided notice why this evidence 
was insufficient to award the benefits sought.  It is noted 
that the veteran was notified of the new law and information 
concerning evidence needed to support his claims in 
correspondence sent to him in March 2002 and the March 2002 
Supplemental Statement of the Case provided him notice of 
what evidence was of record regarding his case and why it was 
insufficient to award the benefits he sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
He has also been provided VA examinations to evaluate his 
claimed disabilities.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Factual Background

The veteran's service medical records show that he fractured 
the distal phalanx of the first digit of his right hand in 
April 1993.  The veteran complained of right hand pain and 
weakness secondary to his pain in early September 1998.  X 
ray studies of the hand were grossly normal.  The diagnosis 
was questionable degenerative joint disease (DJD).  He was 
given a trial of Naprosyn.  However, later that month, he 
reported that there was no improvement. There was no evidence 
of swelling or erythema and there was full range of motion in 
the right hand.  In October 1998 he continued to have joint 
pain in his right hand.  The assessment was right wrist and 
fingers tight.  The veteran was given a wrist splint.  It was 
noted that there was also a diagnosis of questionable 
tendonitis.  He was later diagnosed with right hand pain 
without radicular symptoms.  A CT scan of the cervical spine 
showed no evidence of encroachment by the bony structures on 
the neural foramina.  In February 1999, the veteran was seen 
with complaints of hand and shoulder pain.  The diagnosis was 
questionable cervical radiculopathy.  

During a July 1999 VA general medical examination, the 
examiner noted the veteran's complaints, including the 
veteran's statement of being diagnosed with right hand 
hyperostosis of the second and third digits, apparently at 
the same time he fractured his right distal phalanx in April 
1993.  The veteran complained that the hyperostosis limited 
his hand function.  Examination revealed full range of motion 
in all the veteran's extremities.  Strength was 5/5 and there 
was a deformity of the right thumb.  Although the diagnosis 
was hyperostosis of the right hand, X-ray studies of the 
hands were unremarkable.

Analysis

The veteran contends that he was diagnosed with hyperostosis 
of the second and third digits of the right hand in April 
1993 and that this condition limits his hand function.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for hyperostosis of the second 
and third digits of the right hand as there is no evidence in 
his service medical records of such a diagnosis.  There is 
evidence of right hand complaints associated with other 
disabilities for which the veteran has been granted service 
connection.  Moreover, there is no competent medical evidence 
that the veteran currently has any diagnosed hyperostosis of 
the second and third digits of the right hand.  In this 
respect, the Board acknowledges that the July 1999 VA 
examiner diagnosed hyperostosis of the right hand; however, 
this diagnosis appears to be based exclusively on the 
veteran's history with no supporting objective findings.  
Evidence, which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
claim for service connection for hyperostosis of the second 
and third digits of the right hand must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


ORDER

Service connection for hyperostosis of the second and third 
digits of the right hand is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

